EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
	In claim 1, line 1, after “estimating”, delete “the” and insert –a--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination, does not teach or fairly suggest  “a method of estimating a thickness of buried concrete, the method comprising: placing one or more first accelerometers at a plurality of vertical positions below a surface of a ground; for each position in the plurality of vertical positions, generating a dispersive wave in the buried concrete; and determining a time of arrival of the dispersive wave at the one or more first accelerometers; and estimating the thickness of the buried concrete based on at least the times of arrival of the dispersive waves at the one or more first accelerometers” as recited in claim 1 and “a method of estimating a thickness of a buried concrete without excavation, the method comprising: placing one or more first accelerometers into the channel and in contact with the tube such that the one or more first accelerometers are capable of receiving a dispersive wave transmitted from the tube; removably coupling a second accelerometer to the rod: placing the one or more first accelerometers at a plurality of vertical positions within the channel, for each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861